USDC IN/ND case 3:20-cv-00621-DRL-MGG document 15 filed 08/31/21 page 1 of 5


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 JAMIE CARSON, SR.,

                     Petitioner,

        v.                                       CAUSE NO. 3:20-CV-621 DRL-MGG

 WARDEN,

                     Respondent.

                                   OPINION AND ORDER

      Jamie Carson, Sr., a prisoner without a lawyer, filed a habeas corpus petition

challenging the disciplinary decision (ISP-18-10-55) at the Indiana State Prison in which

a disciplinary hearing officer (DHO) found him guilty of aiding in a murder in violation

of Indiana Department of Correction Offense 100. On March 15, 2019, Mr. Carson

initiated a habeas case to challenge a disciplinary proceeding in Carson v. Warden, 3:19-

CV-179 (N.D. Ind.). On July 11, 2019, the court dismissed that case because the Warden

had vacated the guilty finding and the sanctions imposed as a result of the challenged

disciplinary hearing. The Warden set a rehearing, and Mr. Carson was sanctioned with a

loss of one year of earned credit time and two demotions in credit class.

      In the petition in this case, Mr. Carson argues that the Warden disregarded the

court’s final order in 3:19-CV-179 by holding a rehearing, but nothing in that order

prohibited the Warden from holding a rehearing. He also argues that he is entitled to

habeas relief because the rehearing violated his rights under the Double Jeopardy Clause.

“[T]he Double Jeopardy Clause bars retrial following a court-decreed acquittal.” Evans v.
USDC IN/ND case 3:20-cv-00621-DRL-MGG document 15 filed 08/31/21 page 2 of 5


Michigan, 568 U.S. 313, 318 (2013). Here, correctional officials found Mr. Carson guilty at

the first hearing rather than acquitting him or finding insufficient evidence to support a

finding of guilt. Further, “double jeopardy protections do not attach in prison

disciplinary proceedings.” Portee v. Vannatta, 105 F. App’x 855, 858 (7th Cir. 2004); see also

Decker v. Bell, 772 F. App’x 339, 341 (7th Cir. 2019); Meeks v. McBride, 81 F.3d 717, 722 (7th

Cir. 1996). Therefore, the argument that the rehearing subjected Mr. Carson to double

jeopardy is not a basis for habeas relief.

       In the traverse, Mr. Carson argues that he is entitled to habeas relief because the

conduct report wasn’t timely under departmental policy. Procedural due process does

not require correctional staff to provide a hearing within a particular timeframe. See Wolff

v. McDonnell, 418 U.S. 539, 563-66 (1974). Moreover, the failure to follow departmental

policy alone doesn’t rise to the level of a constitutional violation. Estelle v. McGuire, 502

U.S. 62, 68 (1991) (“state-law violations provide no basis for federal habeas relief”); Keller

v. Donahue, 271 F. App’x 531, 532 (7th Cir. 2008) (finding that inmate’s claim that prison

failed to follow internal policies had “no bearing on his right to due process”). The claim

that Mr. Carson didn’t receive a timely conduct report isn’t a basis for habeas relief.

       Mr. Carson argues that he is entitled to habeas relief because the sanctions

imposed as a result of the rehearing amounted to excessive punishment in violation of

the Eighth Amendment. On habeas review, petitioners may challenge sanctions only if

affect the fact or duration of their sentences, so the only relevant sanctions are the loss of

good time credit and the demotion in credit class. See Washington v. Smith, 564 F.3d 1350,

1351 (7th Cir. 2009). “A federal court will not normally review a state sentencing


                                              2
USDC IN/ND case 3:20-cv-00621-DRL-MGG document 15 filed 08/31/21 page 3 of 5


determination [that] falls within the statutory limit.” Koo v. McBride, 124 F.3d 869, 875 (7th

Cir. 1997). According to departmental policy, inmates who commit Offense 100 may be

subject to sanctions of the loss of one year of good time credit and three demotions in

credit class. ECF 7-11 at 38-39. Because the relevant sanctions within the range of the

sanctions set forth in the departmental policy, the claim that the sanctions violated the

Eighth Amendment isn’t a basis for habeas relief.

       Finally, Mr. Carson argues that he is entitled to habeas relief because the

administrative record demonstrates his actual innocence. According to Mr. Carson, the

administrative record contains no evidence that he aided in a murder and includes

evidence that exonerates him. Federal courts have not recognized actual innocence as a

freestanding habeas claim in the context of prison disciplinary proceedings or otherwise,

see Cal v. Garnett, 991 F.3d 843, 850 (7th Cir. 2021), so the court construes this claim as

asserting insufficiency of the evidence.

        [T]he findings of a prison disciplinary board [need only] have the support
        of some evidence in the record. This is a lenient standard, requiring no
        more than a modicum of evidence. Even meager proof will suffice, so long
        as the record is not so devoid of evidence that the findings of the
        disciplinary board were without support or otherwise arbitrary. Although
        some evidence is not much, it still must point to the accused’s guilt. It is
        not our province to assess the comparative weight of the evidence
        underlying the disciplinary board’s decision.

Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000).

       Under Indiana law, a person who knowingly or intentionally aids another person

to commit an offense also commits that offense. Ind. Code. § 35-41-2-4. The administrative




                                              3
USDC IN/ND case 3:20-cv-00621-DRL-MGG document 15 filed 08/31/21 page 4 of 5


record includes a surveillance video recording in which Devon Sterling1 stabs the victim

in a shower area at the Indiana State Prison. ECF 10. In this video recording, Mr. Carson

paces the corridor and appeared to be speaking on a wireless telephone. Id. He engages

in a five-minute conversation with Mr. Sterling. Id. Immediately thereafter, Mr. Carson

engages the victim in conversation as Mr. Sterling paces the corridor. Id. After passing by

the victim for the fourth time, Mr. Sterling stabs the victim with Mr. Carson remaining in

close proximity. Id. The administrative record also includes a conduct report in which an

investigator represented that Mr. Carson did not have permission to be in that housing

unit at that time and that Mr. Carson hung up immediately when his telephone calls were

answered, which suggested that Mr. Carson was merely pretending to make telephone

calls. ECF 7-1.

          These articles of evidence constitute some evidence that Mr. Carson aided Mr.

Sterling in murder. To summarize, they demonstrate Mr. Carson’s interactions with Mr.

Sterling before the murder, his suspicious pacing before the murder, his conversations

with the victim as Mr. Sterling paced the area, his close proximity to the murder as it

occurred, and his unexplained presence in the shower area. Though Mr. Sterling

provided a statement denying any involvement in the murder or with Mr. Carson, the

hearing officer was not required to credit this self-serving narrative.2 Therefore, the claim

that the hearing officer did not have sufficient evidence is not a basis for habeas relief.



1Mr. Sterling now faces criminal charges for murder in relation to this incident. State v. Sterling,
48C04-1902-MR-425 (Madison Circuit Ct.); ECF 13-3.

2   Mr. Carson declined to testify at the hearing. ECF 7-4.


                                                   4
USDC IN/ND case 3:20-cv-00621-DRL-MGG document 15 filed 08/31/21 page 5 of 5


       Because Mr. Carson has not asserted a valid claim for habeas relief, the habeas

petition is denied. If Mr. Carson wants to appeal this decision, he does not need a

certificate of appealability because he is challenging a prison disciplinary proceeding. See

Evans v. Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009). However, he may not proceed in

forma pauperis on appeal because the court finds pursuant to 28 U.S.C. § 1915(a)(3) that an

appeal in this case could not be taken in good faith.

       For these reasons, the court:

       (1) DENIES the habeas corpus petition (ECF 1);

       (2) DIRECTS the clerk to enter judgment and close this case; and

       (3) DENIES Jamie Carson, Sr., leave to proceed in forma pauperis on appeal.

       SO ORDERED.

       August 31, 2021                           s/ Damon R. Leichty
                                                 Judge, United States District Court




                                             5
